Title: From John Adams to Benjamin Adams, 10 December 1798
From: Adams, John
To: Adams, Benjamin



Dear Sir
Philadelphia Dec 10 ‘98

I received but a few days ago your kind letter of the 30th of October. I was much gratified to receive a line from a kinsman whom I have always esteemed. I rejoice in your prosperity and wish you much comfort to the end of life. I knew it must be impossible for you not to take an interest in the cause and honor of your country, brought so unjustly to a tryal by our late-friends the French.
As to appointments under the federal government there are two candidates to one office and sometimes more, sometimes twenty, and sometimes forty.
I pray you to remember me to all my relations at Newington and to believe me to be affectionately yours.

John Adams